The action was commenced in 1960 and involves transactions occurring in 1957 and 1958. Plaintiff-respondent’s attorney advances no reason for his failure to move to vacate the order of preclusion until May 23, 1962, which was eight months after he learned of it and seven months after his substitution. (Of. Paris v. Potieha, 1 A D 2d 277.) We note, parenthetically, that appellant perfected this appeal on February 2, 1963, that the case was upon the calendars of the March, May and September 1963 Terms and is now disposed of after a second substitution of attorneys, and after notification by the attorney last substituted that he will neither file a brief nor argue. Order vacating order of preclusion reversed and motion denied, without costs. Bergan, P. J., Gibson, Herlihy and Reynolds, JJ., concur.